 LABORERS INTL. UNION OF NORTH AMERICA, LOCAL 324Laborers International Union of North America, Local324, AFL-CIO (Centex Homes of California,Incorporated) and Glenn W. Irish. Case 32-CB-I 1(formerly 20-CB-4183)January 23, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEOn October 18, 1977, Administrative Law JudgeBernard J. Seff issued the attached Decision in thisproceeding. Thereafter, the General Counsel andRespondent filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,1and conclusions of the Administrative LawJudge, except as modified herein,2but not to adopthis recommended Order.3The General Counsel contends that the Adminis-trative Law Judge erred in not ordering Respondentto make Irish whole for any loss of earnings he mayhave suffered as a result of Respondent's failure toprocess his grievance in a fair and impartial manner.We find merit in this contention and shall modify theAdministrative Law Judge's remedy in accordancewith Board policy. United Steelworkers of America,AFL-CIO (Inter-Royal Corp.), 223 NLRB 1184(1976); Local Union No. 2088, International Brother-hood of Electrical Workers, AFL-CIO (Federal Elec-tric Corporation), 218 NLRB 396 (1975).THE REMEDYHaving found that Respondent has engaged incertain unfair labor practices, we shall order it tocease and desist therefrom and take certain affirma-tive action necessary to effectuate the policies of theAct.I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect. Standard Dry Wall Products, Inc.. 91NLRB 544 (1950). enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings.I we do not adopt the Administrative Law Judge's finding that theprincipal reason offered by Respondent's agent, Elliott, for not processingIrish's grievance (i.e., that Irish had "hustled" his job and did not secure itthrough the Union's hiring hall) was "pretextual." Nor do we adopt theAdministrative Law Judge's Decision insofar as it states that Respondentdefended this proceeding on the ground that Irish had "hustled" hisjob. andthat such a defense was a "smoke screen." Rather. in agreeing with the234 NLRB No. 60The uncertainty as to whether Irish's grievancewould have been found to be meritorious is a directproduct of Respondent's unlawful action. Where, ashere, resolution of that uncertainty is required for thedetermination of monetary responsibility, it is properto resolve the question in favor of the injuredemployee and not the wrongdoer. Federal Electric,supra. Accordingly, for the purposes of remedy, weshall presume that Irish's grievance, if fairly andimpartially processed, would have been found to bemeritorious and would have resulted in his reinstate-ment with backpay.Respondent's backpay liability must be limited toany loss Irish suffered as a result of the refusal toconsider and process his grievance. That grievancenow appears to be time-barred under the terms of theapplicable collective-bargaining agreement, but Re-spondent may be able to prevail upon the Employerto waive those time limits. Accordingly, we shallorder Respondent to make Irish whole for any loss ofearnings he may have suffered as a result of hisdischarge by Centex Homes of California, Incorpo-rated, from the date of that discharge, June 25, 1976,until the earlier of the following occurs: Respondentsecures consideration of his grievance by the Em-ployer and thereafter pursues it in good faith andwith all due diligence, or Irish is reinstated by CentexHomes or obtains other substantially equivalentemployment. Inter-Royal, supra. Backpay shall becomputed in the manner prescribed in F. W. Wool-worth Company, 90 NLRB 289 (1950), and interestthereon as set forth in Florida Steel Corporation, 231NLRB 651 (1977).4ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Laborers International Union of North America,Local 324, AFL-CIO, Richmond, California, itsofficers, agents, and representatives, shall:1. Cease and desist from:(a) Failing to process employee grievances in a fairand impartial manner.Administrative Law Judge that Respondent breached its duty of fairrepresentation, we rely on his finding that the fact that Irish had "hustled"his job was an irrelevant and arbitrary consideration in processing hisgrievance because Respondent knew of Irish's conduct months before thefiling of the grievance and never took any action in regard thereto otherthan to request that he become a member of Respondent.3 Both the General Counsel and Respondent have excepted to theAdministrative Law Judge's finding that the Northern California DistrictCouncil of Hod Carriers, Building and Construction Laborers is arespondent in this case on the ground that that body was neither named as aparty to this proceeding nor served with copies of the charge or complaint.We find merit in this contention and shall omit any reference to the DistrictCouncil in our Order.4 See, generally, Isis Plumbing A Heating Co.. 138 NLRB 716(1962).367 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) In any like or related manner restraining orcoercing employees in the exercise of their rightsunder the National Labor Relations Act, as amend-ed.2. Take the following affirmative action whichwill effectuate the policies of the Act:(a) Request Centex Homes of California, Incorpo-rated, to reinstate Glenn W. Irish to his formerposition or, if it no longer exists, to a substantiallyequivalent position. If Centex Homes refuses toreinstate him, ask it to consider a grievance over hisJune 25, 1976, discharge and thereafter pursue hisgrievance in good faith with all due diligence.(b) Make Glenn W. Irish whole for any loss ofearnings he may have suffered as a result of hisdischarge by Centex Homes of California, Incorpo-rated, from June 25, 1976, until such time as he isreinstated by Centex Homes or obtains otlier sub-stantially equivalent employment or Respondentsecures consideration of his grievance by the Em-ployer and thereafter pursues it with all due dili-gence, whichever is sooner, together with interest, allto be computed in the manner set forth in the sectionof this Decision entitled "The Remedy."(c) Post at its business offices and meeting hallscopies of the attached notice marked "Appendix."5Copies of said notice, on forms provided by theRegional Director for Region 32, after being dulysigned by an authorized representative of Respon-dent, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to members arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 32, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.5 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT fail to process employee griev-ances in a fair and impartial manner.WE WILL NOT in any like or related mannerrestrain or coerce employees in the exercise oftheir rights under the National Labor RelationsAct, as amended.WE WILL request Centex Homes of California,Incorporated, to reinstate Glenn W. Irish to hisformer position or, if it no longer exists, to asubstantially equivalent position. If CentexHomes refuses to reinstate him, we will ask it toconsider a grievance over his June 25, 1976,discharge and will pursue it in good faith with alldue diligence.WE WILL make Glenn W. Irish whole for anyloss of earnings he may have suffered as a resultof our unlawful refusal to process his grievance.LABORERSINTERNATIONAL UNIONOF NORTH AMERICA,LOCAL 324, AFL-CIODECISIONSTATEMENT OF THE CASEBERNARD J. SEPF, Administrative Law Judge: This casecame on for hearing before me on May 26 and 27, 1976,1 inSan Francisco, California, based on a charge filed onDecember 14, 1976, and a complaint issued on January 31,1977. The complaint alleges that Laborers InternationalUnion of North America, Local 324, AFL-CIO, hereinaf-ter called Local 324, refused to process a grievance filed byGlenn Irish based on his discharge, which took place on orabout June 18, for arbitrary, irrelevant, invidious, or unfairreasons and this constitutes a violation of Section8(bXIXA) of the National Labor Relations Act, as amend-ed. Respondent denied on information and belief that theCompany, hereinafter called Centex Homes of California,Inc., is engaged in interstate commerce. There is also anissue as to whether or not Nathaniel Jackson and FloydElliott acted as agents of Respondent with regard to theirinvolvement in the grievance of Irish. Briefs have beenreceived from the General Counsel and Local 324, whichhave been duly considered.Upon the entire record in this proceeding, and havingobserved the testimony and demeanor of the witnesses, Ihereby make the following:All dates refer to 1976, unless otherwise stated.368 LABORERS INTL. UNION OF NORTH AMERICA, LOCAL 324FINDINGS OF FACTI. PRELIMINARY MATTERS (COMMERCE, JURISDICTION,AND LABOR ORGANIZATIONS)A. The Business of Centex Homes of California,IncorporatedCentex Homes of California, Incorporated (hereinaftercalled Centex), is a California corporation engaged in theretail sale of homes at locations within the State ofCalifornia, including a location in Hercules, California.During the calendar year 1976, Centex had gross sales inexcess of $45 million. During 1 month in the same period,Centex purchased and received from Boise Cascade Corpo-ration, lumber valued in excess of $10,000 which wasshipped at the order of Boise Cascade Corporation, andreceived by Centex directly from a supplier located inOregon.2I find that Centex is engaged in commerce within themeaning of Section 2(6) and (7) of the Act. I also find thatNorthern California District Council of Laborers andLocal 342 (hereinafter respectively known as DistrictCouncil and Local 342) are labor unions within themeaning of Section 2(5) of the Act.B. Background and the Applicable Collective-Bargaining AgreementThe Northern California District Council of Laborers(hereinafter called District Council) negotiates collective-bargaining agreements on behalf of laborers local unions inNorthern California, including Local 324. The collective-bargaining agreement applicable to Centex's Herculesjobsite and this proceeding, was negotiated by the DistrictCouncil with the Associated General Contractors of North-ern California, Inc., and was signed by an association ofhome builders to which Centex belongs. The agreementprovides for a multistep grievance procedure. The first stepof that procedure calls for resolution of the grievance at thefirst level by a representative of either the Local Unioninvolved or the District Council. If these representativesfail to resolve the grievance, "the matter is referred to theDistrict Council and the employer." There is no require-ment that the grievance be presented in writing in the firsttwo steps.The collective-bargaining agreement also provides thatthe District Council or local unions shall maintain hiringhalls which are to be contacted by individual employersrequiring workers and from which the workers are to bedispatched. Respondent Local 324 maintains such a hiringhall.C. The Employment and Union Membership ofGlenn W. IrishIrish was hired by Centex Homes in November 1975 andwas employed as a general laborer at the Hercules,2 This information is based on the unrefuted testimony of Ralph Allred,Boise Cascade Corporation's regional credit manager and chief accountantfor northern California, and business records of Boise Cascade Corporationkept in his care, custody, and control. Allred testified that the recordintroduced in evidence, which established the shipment of three consign-California, location of Centex which is a construction site.Irish secured his job on his own and was hired by Centex'sjob superintendent, Hansen, who had been Irish's boss onan earlier job. At the time of his hiring, Irish was a memberof Laborers Local 304, which maintains an office inOakland, California. During approximately the third weekof February 1976, Irish met Nathaniel Jackson, a businessrepresentative of Respondent's Local Union 324 on theHercules jobsite. Jackson asked Irish if he was a laborer.Irish told Jackson that he was a member of Local 304.Jackson told Irish that he had to be a member of Local 324and consequently, Irish went to Local 324's office totransfer his membership. The record shows that on Febru-ary 22, Irish sent Local 324 payment for the transfer andthe Union issued a receipt to Irish.D. The Discharge of IrishIt is not disputed that on Friday, June 18, 1976, CentexConstruction Superintendent Toepher approached Irishnear the jobsite and asked for the keys which Irish used inhis employment. Toepher told Irish he was being laid offand told him to turn in his tools. Toepher also told Irish hewas giving him a week's pay, which he could pick up thefollowing Friday, June 25, and explained that althoughToepher's predecessor who hired Irish had recommendedhim, Irish had not lived up to the recommendation.Toepher said he received many complaints about Irish andhad no choice but to lay him off permanently.Toepher testified that he had a long discussion withJackson on or about June 25 which took from I to 1-1/2hours. During this discussion, Toepher testified that he toldJackson about his problems with Irish which had begun inFebruary and continued for some months after that. Hedescribed a lengthy series of complaints including Irish'srefusal to cooperate with fellow employees; refusal tofollow orders; refusal to perform duties concerning clean-ing up of houses and placing of cabinets, where they laterwould be installed; he was drunk and obstreperous andhad to be removed by the police on a Saturday in March.The General Counsel properly objected to the detailedexplanation being made by Toepher on the basis that whatthis information lead to was a justification by the employerfor the discharge, which is not an issue in the instant case.What is in issue is what the Union was told specifically,and the General Counsel objected to any testimony thatwas not specifically related to what was told to the Union.Toepher further stated that he could produce witnesseswho would verify what he had said about Irish. Jacksonsaid he did not want such confirmation, but he reiteratedhis desire to find out whether Toepher would reemployIrish. Toepher said this was out of the question.It appears that Jackson seemed anxious not to pursueIrish's grievance because Toepher credibly stated thatJackson explained ihe had a problem with the Union'sDistrict Council. He understood that Irish indicated thathe would call the District Council's attention to hisments of lumber valued at $12,277.67 to Centex from a Boise Cascadesupplier in Oregon, constitutes less than a month's shipments of lumber toCentex, that Centex pays all its invoices on a current basis, and that Centexpaid for the three shipments.369 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcomplaint. Without attempting to describe the exact wordsused, Toepher said that Jackson then stated that he had aproblem with the Union's District Council which hewanted to "sweep ... under the rug" or "make go away."It seems that Jackson felt he was required to explain to thecouncil the facts concerning Irish's grievance and hishandling of this situation. In order to protect himself fromadverse criticism, he obviously would be relieved ofexposing himself to criticism by simply dropping thegrievance. It is to be noted that Respondent did not denyToepher's testimony with respect to Jackson's comments tothe effect that he wanted to sweep the grievance under therug. Toepher's recital of Jackson's alleged remarks standsunrefuted on the record. I credit Toepher.Respondent sought to make it appear that Irish's testi-mony concerning his conversation with Elliott is bothillogical and untrue. According to the credible testimony ofIrish, he was told by Jackson to call Elliott, who wasdescribed as a representative of the District Council andwho appears to be Jackson's superior in Respondent'shierarchy. Irish testified that Elliott (whose phone numberwas given to him by Jackson) and he had a number ofphone conversations. In his first conversation in July, Irishtestified that for the first time Elliott told him thatRespondent would not pursue Irish's grievance becauseIrish had hustled his own job and did not secure his jobwith Centex through the Union's hiring hall.Respondent contends, inter alia, that Irish's testimonythat he was referred by Jackson to Elliott does not holdtogether. Irish could not explain who Elliott was or why hewas involved in the grievance at all. I find that thisargument is untenable. The grievant accepted Jackson'ssuggestion that he call Elliott. If Respondent truly believedthat the testimony of Irish was untrue or the conversationwith Elliott had never taken place, it would have been asimple matter for it to have Elliott produced at the hearingand testify under oath that he knew nothing about thegrievance and had no conversations with Irish. Its failure toproduce Elliott gives raise to an inference, which I make,that if Elliott had testified, his testimony would have beenadverse to the Respondent.Respondent in its brief raises a question as to the agencystatus of Jackson and Elliott. I find that both NathanielJackson and Floyd Elliott acted as agents of Respondentconcerning the grievance of Irish.Jackson admitted that he is a business representative ofLocal 324. He described his duties as checking jobsites toinsure complaince with the Laborers agreement and theprocessing of grievances.Floyd Elliott was a representative of the District Councilwhich negotiated the collective-bargaining contract relat-ing to this proceeding on behalf of all the laborer's locals inNorthern California and which is clothed, under thatagreement, with both the authority and responsibility ofprocessing grievances arising under the agreement. TheGeneral Counsel's brief succinctly disposes of the questionof the agency relationship of Elliott as follows:Although the District Council's responsibility withregard to the local grievances of Respondent is alonesufficient to constitute it as an agent of Respondent, itsagency and that of Elliott is buttressed by the conductof Jackson, who directed Irish to Elliott after Irish'sgrievance had been referred to the District Council andElliott telling Irish that Elliott was responsible forchecking grievances. Toepher's testimony that Jacksontold him Irish's grievance was before the DistrictCouncil, is a further admission of the role of theDistrict Council. In sum, the closely woven relationshipbetween Respondent and the District Council is dem-onstrated by the grievance provisions of the Laborer'sagreement, Jackson's conduct and his statement toToepher that Irish's grievance was before the DistrictCouncil and establishes that Elliott acted as agent ofRespondent with regard to Irish's grievance.In this connection it should be noted that Irish phonedElliott late in July a second time to confirm what Elliotthad earlier told Irish. Irish testified he said, "Mr. Elliott,are you going to back me up on this grievance or not?"Elliott replied, "Definitely not. You hustled your own jobso, therefore, the union has no responsibility to back youup."It should be reiterated that Jackson knew Irish hadhustled his job in February when he found Irish workingon the job. Jackson made no issue of this fact but merelytold Irish to transfer his membership to Local 324.Apparently all that Jackson was interested in was gaining anew dues-paying member. The first time the matter ofhustling his job came up was in July when Elliott told Irishthe Union had no responsibility for processing his griev-ance because he had hustled his job. I find that thisexplanation is pretextual and violative of Section8(bXIXA) of the Act.E. DiscussionA copy of the Laborers master agreement appears in therecord as Respondent's Exhibit 1. The section on griev-ances is identified as section 9 and appears on pages 23, 24,and 25 of the agreement. It contains a provision that nogrievance shall be recognized unless adequate notice wasgiven to the employer and/or Union or Local Union within10 days after the alleged violation was committed. In thisconnection, it should be noted that although Respondentcontends the grievance was not timely filed, there is noevidence in the record that the Centex Corporation everrefused to discuss the grievance because it had not beentimely filed. In fact, the record clearly shows that Toepherdid discuss the grievance in some detail with Jackson onJune 25 and never raised any issue about the fact that thegrievance had not been timely filed.The major thrust of Respondent's defense is that thegrievance was time-barred because it was not filed within10 days from the date of Irish's discharge and further thatthe Union refused to press the grievance because Irishhustled his own job without being referred to it throughLocal 324's hiring hall as required by the collective-bar-gaining agreement.Initially it should be noted that, according to theprovisions of the collective-bargaining agreement, themachinery of the grievance procedure (sec. 9, pp. 23, 24,and 25) was invoked when Irish first called Jackson anddoes not require being reduced to writing until the second370 LABORERS INTL. UNION OF NORTH AMERICA, LOCAL 324stage of the processing. For reasons which will be detailedbelow, I find that Irish grieved about his discharge on June25. While he was notified of his layoff on June 18, it wasnot to become effective until June 25. Irish, who testified ina direct, forceful, and convincing manner and whom Icredit, testified that he phoned Jackson on June 25 toreport his termination and to enlist his aid in taking up hiscomplaint. At the time he was notified by Toepher that hewas terminated, Centex told him he would be given aweek's pay on June 25. Irish did not want to take anyaction before that date because this might cause Centex tostop payment on the check. The record contains an exhibitwhich consists of a xerox copy of the check which is datedJune 25. Irish testified that he immediately phoned Jacksonon June 25 and grieved about his discharge.I do not credit Jackson's testimony because throughoutthe record he gave confused and contradictory evidence.He rambled, was vague and uncertain, frequently did notanswer questions responsively and I found his demeanorunconvincing. The record does show that Jackson did askIrish why he waited so long but contrary to the contentionof Respondent in its brief, Jackson did not tell Irish that hisgrievance was time-barred. Neither did he tell him thataccording to the contract, unless he filed his grievance andcommenced action under it within 10 days of the date ofhis discharge the grievance would be barred.Similarly, Jackson did not initially raise the question of"hustling" with Irish. In fact, from the time Jackson firstdiscovered Irish on the job in February, he knew Irish hadnot been referred to the job through Respondent's hiringhall. He merely asked Irish if he was a laborer, to whichIrish replied that he was and that he was a member ofLocal 304. Jackson told Irish to transfer his membership toLocal 324 which Irish promptly did. It was Elliott, who,some weeks later and for the first time, told Irish that theUnion refused to process the grievance because Irish hadbeen drunk and had hustled his job. In my opinion, thiswas a sheer afterthought.In order to put the case in its proper prospective, itshould be emphasized that the essential purpose of thisproceeding, as it pertains to the 8(bX(IXA) allegation, is notto determine finally whether Irish's grievance was meritori-ous but the purpose is to determine whether or not theRespondent Union's conduct was arbitrary and capriciousand thereby evaded the fiduciary duty it owed to itsmembers.In this frame of reference it appears to me that the issuesof untimely filing and hustling were erected by theRespondent as a smoke screen. Such defenses are notgermane to the resolution of this case. The fact remainsthat once Jackson discussed Irish's case with Toepher thegrievance machinery was invoked in accordance with therequirements of the contract. Furthermore, Respondentraises as a collateral matter the fact that the grievance wasnot reduced to writing until some weeks later. While this istrue, it has nothing to do with the major issue in this casebecause there is no requirement created in the contract thatthe grievance be reduced to writing until it reaches thesecond stage of the machinery of the grievance procedure.In fact, it seems clear that after Jackson's initial meetingwith Toepher, which I have found to have taken place onJune 25, the Union thereafter did nothing else to furtherthe complaint of Irish. There is no explanation in therecord, apart from the comments by Elliott, that the Unionrefused to continue to process the grievance principallybecause Irish hustled his own job. The matter of hustlingwas also completely ignored by Respondent because of thefact that in February Jackson knew that Irish had securedhis job on his own and did not come to it through thehiring hall. He did not take any action except to requestthat Irish transfer his membership from Local 304 to Local324. It was specifically denied by Irish in his direct andcross-examination that Jackson ever told him anythingabout hustling the job and this did not become an issue inthe case until Elliott spoke to Irish on the telephone. I findand conclude that Respondent's ceasing to process thisgrievance was arbitrary and invidious. As the result of thisfinding I conclude that Respondent violated Section8(b)(1XA) of the Act.Respondent asserted a number of reasons for notprocessing Irish's grievance. Initially, Jackson testified tothe fact that Irish had not notified him of his dischargewithin the 10-day requirement contained in the Laborersagreement grievance provisions. First it should be notedthat Irish denied ever being told of such a provision,Toepher did not refuse to consider Irish's grievance, andthere is nothing in the record indicating that Centex everrefused to consider it on the ground of untimeliness. TheGeneral Counsel calls attention to the fact that thisabsence is not surprising, for the testimony of Toepher andIrish establishes that the grievance was brought to theUnion and Centex's attention in a timely fashion.AnalysisIt is clear on this record that Respondent did commencean investigation of the complaint of Irish on or about June25. Suddenly, without justifiable cause, Elliott, the agent ofthe Council, told the grievant that the Union would notrepresent Irish and would not pursue the matter principallybecause Irish had hustled his own job. As explained, supra,I have found this explanation to be pretextual. I have alsofound that the grievance, in its initial presentation, wascommenced in timely fashion.It should be emphasized that the essential purpose of thisproceeding, as it pertains to the complaint allegation thatRespondent violated Section 8(bX I XA), is not to determinefinally whether Irish's grievance was meritorious but thepurpose is to determine whether or not the RespondentUnion's conduct was arbitrary and capricious and there-fore evaded the fiduciary duty it owed to its members.It appears to me that the issues of untimely filing andhustling were erected by the Respondent as transparentlyfalse issues which were introduced to erect a smoke screenbehind which the Respondent committed a violation ofSection 8(bX IX)(A) of the Act. I so find.I agree with the General Counsel that, based on therecord, it is clear that Respondent did in fact violateSection 8(b)(IXA) of the Act as alleged in the complaint.Its failure to process the grievance of Irish was arbitraryand unlawful. By failing to take the action it was requiredto do as a matter of fair representation, the Respondentviolated Section 8(bX IXA) of the Act.371 DECISIONS OF NATIONAL LABOR RELATIONS BOARDII. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent Local 324 and its DistrictCouncil, as set forth above, occurring in connection withthe operations of Centex Homes of California, describedabove, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructingcommerce and the free flow thereof.THE REMEDYIt has been found that Respondents Local 324 and itsDistrict Council have engaged in certain unfair laborpractices. It will, therefore, be recommended that theycease and desist therefrom and take certain affirmativeaction designed to effectuate the purposes of the Act.Local 324 and its District Council are required by statuteto give fair and impartial representation to all employeesrepresented by them. The gravamen of Respondents'offense is their failure and refusal, for arbitrary reasons, toprocess the grievance of Glenn Irish. This failure can andshould be remedied by resort to the arbitration process. Ishall, therefore, recommend that the Respondents Local324 and its District Council be ordered to take thegrievance of the complainant to arbitration. Since the saidRespondents have prejudged the case, it will also berecommended that said Respondents be required to furnishthe complainant with reasonable legal fees and to allow3 Local 485, International Union of Electrical, Radio & Machine Workers,AFL-CIO (Automotive Plating Corp.), 170 NLRB 1234, 1235 (1968); UnitedParcel Service, Local Union 396, International Brotherhood of Teamsters.him to have his own counsel at the arbitration proceeding.I shall further recommend that the Board retain jurisdic-tion in order to reconsider appropriate, affirmative remedi-al provisions, should those proposed herein prove ineffec-tive.3CONCLUSIONS OF LAW1. Centex Homes of California, Incorporated, is anemployer within the meaning of Section 2(2) of the Act,engaged in commerce and in a business affecting com-merce within the meaning of Section 2(6) and (7) of theAct.2. Local Union 324, AFL-CIO, of Laborers Interna-tional Union of North America, and its District Council,are labor organizations within the meaning of Section 2(5)of the Act.3. Nathaniel Jackson and Floyd Elliott are agents ofthe above labor organizations within the meaning ofSections 8(b) and 2(13) of the Act.4. By restraining and coercing employees in the exer-cise of rights guaranteed in Section 7 of the Act, Respon-dent Local 324 and its District Council have engaged inunfair labor practices within the meaning of Section8(b)(1)(XA) of the Act.5. The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 8(bX)(IXA) of theAct.[Recommended Order omitted from publication.]Chauffeurs, Warehousemen and Helpers of America 203 NLRB 799, 805(1973).372